DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-9, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 11,151,192 by Campbell in view of US 2014/0324864 by Choe et al.

Regarding claim 1, Campbell discloses an object tracking method using traffic information, comprising: 
receiving a request for a travel route of a first vehicle from a terminal (fig. 5-8 shows receiving request using searching); and 
searching for a record in chronological order in a database storing a plurality of records respectively for a plurality of frames included in images captured by a plurality of cameras photographing traffic information (in addition to discussion above, col. 17 lines 7-19 teaches “The results panel 310 may be configured to provide textual information about results from search queries. Metadata results 350a-350n are shown. The metadata results 350a-350n may be generated in response to the video metadata 184a-184n in the database 130. In one example, the metadata results 350a-350n may be presented in chronological order. Options may be provided for sorting the metadata results 350a-350n (e.g., chronological order, reverse chronological order, nearest location, farthest location, etc.). The metadata results 350a-350n may provide some or all of the video metadata 184a-184n. The metadata results 350a-350n may correspond to the pin icons 340a-340n on the map view 308.”), each record including an object tag and an event tag recognized from a frame (in addition to discussion above, col. 17 lines 19-25 teaches “For example, the metadata results 350a may correspond to the pin icon 340a. In the example shown, the metadata results comprise a location and a time. For example, the location may comprise a longitude, latitude and altitude. In another example, the time may be presented as a date and timestamp and/or a difference from the present time (e.g., 1 hour ago)”, col. 18 lines 4-12 teaches “The subscriber user may search using location information, time information, and or license plate information as a query. Some searches may be searches for metadata including a location and time but no license plate information. Some searches may be searches for metadata including license plate information without a location. Some searches may be searches for characteristics of an object (e.g., a color of a vehicle, a make of a vehicle, a model of a vehicle, etc.)”), and providing route information including at least one of an image and photographing location information corresponding to a continuous first record section including an object tag corresponding to information about the first vehicle, a second record including the object tag corresponding to the information about the first vehicle, and a continuous third record section following the second record and including an object tag (in addition to discussion above, col. 18 lines 13-24 teaches “The database 130 may be queried against the metadata 184a-184n of the plate metadata 158 and/or the general metadata 184a′-184n′ of the other metadata 160. If the database 130 determines that there are hits (e.g., matches) for the location vicinity and/or time frame the map view 308 may be updated with numbered pins 340a-340n (or other types of identification). The pin icons 340a-340n may appear on the map view 308 grouped around the location of the search query. The results panel 310 may display metadata results 350a-350n corresponding to the pin icons 340a-340n. The video buttons 352a-352n may correspond to each of the pin icons 340a-340n.” herein, based on the search request results shows in 310 that videos with location information and 308 shows map information).

	Campbell fails to disclose a second record including a getting-off event tag and the object tag corresponding to the information about the first vehicle, and a continuous third record section following the second record and including an object tag corresponding to information about a first person included in the getting-off event tag of the second record.
	Choe et al. discloses a second record including a getting-off event tag and the object tag corresponding to the information about the first vehicle, and a continuous third record section following the second record and including an object tag corresponding to information about a first person included in the getting-off event tag of the second record (paragraph 0077 teaches “[0078] Basic action: stop/start-to-move, turn, accelerate/decelerate, hold-bag, carry-box, etc. [0079] Action: approach/move-away, lead/follow, catch-up, over-take, meet, etc. [0080] Event [0081] human-object interaction: [0082] load/unload, [0083] hand-over [0084] open/close door/trunk [0085] human-vehicle interaction: [0086] embark/disembark, [0087] park (a person disembarks a vehicle and the vehicle remains stationary)/ride (a vehicle was stationary, a person embarks the vehicle, and the vehicle drives away), [0088] drop-passenger (a person disembarks a vehicle and the vehicle drives away)/pickup-passenger (a vehicle arrives, a person embarks, and the vehicle drives away), [0089] loiter-around, [0090] multi-human-vehicle interaction: switch-driver, convoy, queuing. [0091] Grouped Events: combination of multiple events.”, 0093-0094, 0118)
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate the ability to include a second record, 

Claim 7 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 8 is rejected for the same reason as discussed in the corresponding claim 1 above (in addition to discussion above, col. 3, lines 13-40).
Claim 9 is rejected for the same reason as discussed in the corresponding claim 1 above.
Claim 15 is rejected for the same reason as discussed in the corresponding claim 1 above.

Allowable Subject Matter
Claims 2, 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 3-6 depends on claim 2, therefore claims 3-6 are objected.
Claims 11-14 depends on claim 10, therefore claims 11-14 are objected.


Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484